Citation Nr: 1110686	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  05-32 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the service-connected bilateral hearing loss.    

2.  Entitlement to an evaluation in excess of 10 percent for the service-connected left knee disability.  

3.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).  



REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1983 to June 1986 and from January 1988 to April 1992.  

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the RO.  

The Board, inter alia, remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC for additional development of the record in May 2009.  

All of the actions previously sought by the Board through its prior development request appear to have been substantially completed as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

VA's duty to assist is met; thus, it is not prejudicial for the Board to proceed with appellate review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Upon completion of the requested development, a Supplemental Statement of the Case (SSOC) issued in June 2010, confirmed and continued the previous denials.  

The issue of service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers this matter to the AOJ for appropriate action.  

The issue of entitlement to a TDIU rating by reason of service-connected disability is addressed in the REMAND portion of this document and is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The service-connected bilateral hearing loss disability is manifested by no worse than Level I hearing in the right ear and Level XI hearing on the left.  

2.  The service-connected left knee disability is not shown to be manifested by a functional loss due to pain with flexion limited to 45 degrees or less or extension limited to 5 degrees or less; the findings of a small focal partial thickness cartilage defect and other degenerative changes are productive of a disability picture that more nearly approximates that of dislocated semilunar cartilage with frequent episodes of giving way, stiffness, swelling and pain.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 10 percent for the service-connected bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.85, 4.86, including Diagnostic Code (DC) 6100 (2010).  

2.  The criteria for the assignment of an evaluation of 20 percent, but no more for the service-connected left knee disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.20, 4.40, 4.45, 4.71a including DCs 5256, 5257,5258, 5259, 5260, 5261 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (2000) (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in November 2003, November 2004, December 2005, January 2005, April 2008, May 2009, and November 2009 letters, and he was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The claim was readjudicated in June 2010.  As this course of action has corrected any initial notice defect, there can be no prejudice to the Veteran.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  Specifically, the Veteran has been afforded multiple VA examinations to address the nature and severity of his service-connected left knee and hearing loss disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claims.  

As discussed, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  

Therefore, any such defect is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


General Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use.  Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.  

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).  

The rule against pyramiding, as set forth in 38 C.F.R. § 4.14, states that the evaluation of the same disability under various diagnoses is to avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Id.  

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.  

Where there is separate and distinct symptomatology of a single condition it should be separately rated.  Where the symptomatology of a condition is duplicative or overlapping with symptomatology of another condition, it may not receive a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another based on such factors as a veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  


Specific Legal Criteria

Rating Hearing Loss

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluations.  Ratings for hearing impairment range from noncompensable (no percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  

To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, DC 6100.  

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI, Table VII, and Table VIa.  See 38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified frequencies is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (a).  

When the puretone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment form either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (b).  

The Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court, noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  

The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  

As will be discussed, the Veteran has not asserted that there is any deficiency in the most recent VA audiology examination.  


Rating the Knee

Diagnostic Code 5099 indicates the disability is not listed in the Schedule for Rating Disabilities and it has been rated by analogy under a closely related disease or injury.  

Diagnostic Code 5256 provides:

Knee, ankylosis of:

60%	Extremely unfavorable, in flexion at an angle of 45º or more;  

50%	In flexion between 20º and 45º;  

40%	In flexion between 10º and 20º;  

30%	Favorable angle in full extension, or in slight flexion between 0º and 10º.  

38 C.F.R. § 4.71a, including DC 5256 (2010).  

Diagnostic Code 5257 provides:  

Knee, other impairment of:  

Recurrent subluxation or lateral instability:  

30%	Severe;  

20%	Moderate;  

10%	Slight.  

38 C.F.R. § 4.71a, including DC 5257 (2010).  

Diagnostic Code 5258 provides: 

20%	Cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, 	and effusion into the joint.  

38 C.F.R. § 4.71a, including DC 5258 (2010).  

Diagnostic Code 5259 provides:

10%	Cartilage, semilunar, removal of, symptomatic.  

38 C.F.R. § 4.71a, including DC 5259 (2010).  

Diagnostic Code 5260 provides:  

Leg, limitation of flexion of:  

30%	Flexion limited to 15º;  

20%	Flexion limited to 30º;  

10%	Flexion limited to 45º;  

0%	Flexion limited to 60º.  

38 C.F.R. § 4.71a, including DC 5260 (2010).  

Diagnostic Code 5261 provides:  

Leg, limitation of extension of:

50%	Extension limited to 45º;  

40%	Extension limited to 30º;  

30%	Extension limited to 20º;  

20%	Extension limited to 15º;  

10%	Extension limited to 10º;  

0%	Extension limited to 5º.  

38 C.F.R. § 4.71a, including DC 5261 (2010).  

Normal ranges of motion of the knee are to zero degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  


Analysis

The Veteran asserts that he is entitled to a higher rating for his service-connected bilateral hearing loss, currently evaluated as 10 percent disabling under DC 6100.  38 C.F.R. § 4.85.  He reports being unable to hear at all out of his left ear and have a mild loss in his right ear.  

The Board has reviewed the evidence of record, and for reasons that will now be expressed, finds that the Veteran's overall level of impairment is not consistent with the criteria for an evaluation in excess of 10 percent for his bilateral hearing loss.  

Notably, in February 2005, the Veteran underwent a QTC audiology examination.  Here, the examiner observed that speech reception thresholds were 15 dB HL for the right ear and 80 for the left ear, with word recognition scores of 92 percent for the right ear, with a presentation level of 55 dB HL, and 0 percent for the left ear, with a presentation level of 90 dB HL.  

The examiner noted that Maryland CNC Word List was used, and that responses to pure tones revealed hearing within normal limits for the right ear, and severe to profound sensorineural hearing loss in the left ear.  The examiner opined that this hearing loss would cause some difficulty hearing in noisy situations.  

On the authorized audiological evaluation, air conduction pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
25
20
20
LEFT
80
100
100
110
110

On the authorized audiological evaluation, bone conduction pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
25
25
20
LEFT
"NR"
"NR"
"NR"
"NR"
"NR"

The audiologist diagnosed the Veteran with normal hearing sensitivity in the right ear and a severe to profound sensorineural hearing loss in the left ear.  

In May 2006, the Veteran underwent a QTC examination with Maryland CNC test results as 96 percent for the right ear and 0 percent for the left ear.  

On the authorized audiological evaluation, air conduction pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
30
25
LEFT
85
105+
105+
105+
105+

On the authorized audiological evaluation, bone conduction pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
30
25
LEFT
75
80
90
85
80

Air and bone conduction tests revealed average pure tone threshold scores of 30 in the right ear, and of 101 and 82 in the left ear, respectively.  

The examiner opined that the Veteran's test results showed a normal to mild sensorineural hearing loss at the right ear and a profound sensorineural hearing loss at the left ear.  Word recognition scores were deemed normal on the right and very poor in the left ear.  

In September 2007, the Veteran was afforded a QTC examination.  An otoscopy revealed the ear canals to be clear, and the auricles to be normal, bilaterally.  

On the authorized audiological evaluation, air conduction pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
35
30
30
LEFT
90
100+
100+
100+
100+

On the authorized audiological evaluation, bone conduction pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
35
30
30
LEFT
80+
80+
80+
80+
80+

The examiner indicated that the best indicator of the Veteran's hearing is the air conduction thresholds, which was accomplished with fair reliability.  

The examiner noted that a stinger was completed for speech and tones and was found to be negative.  

Further, a Maryland CNC for the right ear was shown to be 96 percent and for the left ear to be 0 percent at 100 dB.  Air and bone conduction tests revealed average pure tone threshold scores of 25 in the right ear, and of 98 and 80 in the left ear, respectively.  

Notably, the QTC examiner indicated that the Veteran had a unilateral hearing loss of unknown origins and did not report a precipitating event.  He stated that it occurred between 2003 and 2004.  

The examiner noted that the type of hearing loss the Veteran suffered from would cause difficulty localizing sounds, but should not affect employment that was sedentary.  The examiner concluded that if the Veteran was employed in a position that required him to hear sounds from many directions for safety purposes, he would be at risk.  

On VA audiology examination, in February 2010, the Veteran complained that he could not hear at all out of his left ear and had a mild loss in his right ear, which came on gradually, beginning in active duty.  He reported problems understanding speech, especially if the speaker was on his left or in the presence of background noise.  The Veteran noted that he had ringing in his years and denied chronic history of ear pathology.  

On the authorized audiological evaluation performed in conjunction with the examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
25
25
LEFT
100
110+
110+
110+
110+

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  A notation in the report indicated that the examiner could not test the left ear.  

The examiner noted that pure tone results should be used to rate the loss in the left ear because that ear could not be evaluated for speech recognition, due to the severity of the loss.  Speech awareness was measured at 70 dBHL; however, the Veteran could not understand any words in the left ear.  Inter-test reliability was judged to be good, bilaterally.  The Veteran was diagnosed with mild sensorineural hearing loss in the right ear, and a severe to profound sensorineural hearing loss in the left ear.  

The Veteran's speech recognition was judged to be excellent in the right ear; however, speech recognition could not be evaluated in the left ear because that ear could not understand speech at all, regardless of presentation level.  Notably, the examiner specifically indicated that all testing was performed per VA regulation and protocol.  

The Board notes the applicability of 38 C.F.R. § 4.86(a) for rating the left ear based on these test results.  Further, applying the values of all audiological testing conducted to the rating criteria results in the highest numerical designations of Level I in the right ear, and of Level XI in the left ear.  See 38 C.F.R. § 4.85, Table VI and Table VIa.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 10 percent rating.  

Hence, after considering all of the medical evidence of record and applying the methods for evaluating hearing loss to the audiometric results, the Veteran's service-connected bilateral hearing loss is found to warrant no more than a 10 percent rating under 38 C.F.R. § 4.85.  

The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss; however, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  

Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiological evaluations of record.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In essence, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Board finds that a preponderance of the evidence is against the Veteran's claim, and a disability rating in excess of 10 percent for service-connected bilateral hearing loss must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

As discussed, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability.  

Here, the audiologist elicited information concerning the functional effects of the Veteran's hearing loss, noting that his hearing disability has significant effects on the Veteran's occupation, to include impacting occupational activities such as poor social interactions, difficulty following instructions, and hearing difficulty.  

The examiner specifically noted that the Veteran has a great asymmetrical hearing loss, and will always be at a disadvantage for hearing, especially if the speaker is on his left and/or if background noise is present, which will cause problems communicating with co-workers, supervisors, customers and clients.  

In essence, the record adequately addresses the overall picture of the functional effects presented by the Veteran's hearing loss over the course of the appeal.  

Therefore, the Board finds that there is no prejudice to the Veteran in that the functional effects of his hearing loss disability are adequately addressed by the record.  

The Veteran asserts that he is entitled to a higher rating for his service-connected left knee disability, currently evaluated as 10 percent disabling under DCs 5256 to 5261.  38 C.F.R. § 4.71a.  

Notably, the VA and private treatment records, dated from September 2003, show complaints of knee pain, locking, and swelling, and findings of degenerative  joint disease, swelling, tenderness, crepitus, full range of motion, ligament intact, guarding, normal gait, normal squat, no effusion, narrowing of the medial and lateral joint cartilages, no significant arthritic component, chondromalacia development of the patellofemoral joint, no evidence of a clinical meniscal tear, ligament anatomy that was normal to include the cruciate ligaments and collateral ligaments, no evidence of osteonecrosis or evidence of bone hyperemia, and chondromalacia, and synovitis of the left knee, for which the Veteran was prescribed a left knee brace, underwent arthroscopic surgery, and was treated with steroid shots.  

A January 2004 QTC examination indicates observations of the Veteran's posture being within normal limits, his gait being within normal limits, his left knee being within normal limits without any swelling or any deformity with normal anterior drawer sign, stable patella, and normal ranges of motion in the left knee.  

However, the examiner noted that the range of motion of the left knee joint was limited by pain, and the Veteran admitted to weakness, but endorsed normal endurance and no incoordination.  

The examiner noted there was no ankylosis, crepitus, subluxation or joint effusion of the left knee, and the drawer and McMurray were all within normal limits.  Diagnostic testing revealed no evidence of fracture, dislocation, soft tissue abnormality, or changes suggesting erosive or degenerative arthritis.  

The Veteran was diagnosed with retropatellar pain syndrome of the left knee.  The examiner concluded that the physical examination and radiographic findings did not support a diagnosis of osteoarthritis of the left knee.  

In a May 2005 QTC examination, the Veteran complained of symptoms to include stiffness, swelling, tenderness, decreased mobility, and constant pain, which occur intermittently, as often as once weekly, with each occurrence lasting for 1 to 2 days.  He noted that his ability to perform daily functions during flare-ups was greatly reduced due to a decrease in mobility, and related incapacitating episodes as often as 1 times per year, which last for 7 days.  The Veteran indicated that over the past year he had one incident of incapacitation for a total of 7 days, and was recommended bed rest and prescribed a muscle relaxer and Tylenol.  

The Veteran denied any prosthetic implants of the joint, and noted that the functional impairment produced by the left knee disability was that it was hard to move around; he could not kneel or stand for too long; his knee had a tendency to pop, and his knee gave out sometimes.  The Veteran indicated that his knee disability resulted in loss of one day of work per year.  

The Veteran was observed to have posture and gait within normal limits, normal weight bearing, and that he did not require an assistive device for ambulation.  The knee joint's general appearance was within normal limits; the Drawer test and McMurray's test were within normal limits, and ranges of motion were normal for the left knee.  The examiner did note crepitus in the left knee; however joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

The diagnosis was that of knee strain with degenerative arthritis, residuals retropatellar tenderness syndrome with bursitis, which was changed to degenerative arthritis of the left knee, because there was no evidence of bursitis on examination.  

The examiner noted that the effect of the disability on the Veteran's daily activities was that he could not walk or stand for prolonged periods of time due to pain secondary to osteoarthritis.  

Notably, in July 2005, the Veteran underwent arthroscopy of the left knee, which revealed findings of chondromalacia and synovitis with large anterior plica, hypertrophic synovium, plica in the suprapatellar pouch and an area of chondral erosion and probable bone bruise over the medial femoral condyle.  

An insurance record, dated in October 2005, shows that from July 2005 to October 2005 the Veteran was unemployed and confined to his house due to his left knee synovitis.  

In his VA Form 9, Appeal to Board of Veterans' Appeals, received in October 2005, the Veteran indicated that the cartilage in his knee was completely gone.  

A QTC examination report, dated in May 2006, reported the Veteran's complaints of "weakness, give away, stiffness, painful to walk, swelling, pain, lack of endurance, cannot function and do daily activities."  The Veteran endorsed treatment with a back brace, a knee brace, physical therapy, and various pain medications, but denied any prosthetic implants of the joint.    

The examiner noted that functional impairment included that the Veteran could not operate machinery, could not do normal physical activities, and suffered from depression due to his pain.  

On examination, the leg length from the anterior superior iliac spine to the medial malleolus was 88.9cm on the left side.  An examination of the feet revealed signs of abnormal weight bearing, including callosities located at the left metatarsal head without tenderness.  The Veteran's gait was described as abnormal; his posture was within normal limits; he was limping and required a brace for ambulation because of bilateral knee instability.  

On examination, the left knee showed signs of tenderness, guarding of movement, and joint effusion.  His range of motion testing revealed flexion was to 90 degrees, including with pain, and extension was to 10 degrees, including with pain.  The examiner noted that joint function on the left was additionally limited by pain, weakness, lack of endurance, and pain, but was not additionally limited by fatigue and incoordination.  

Further, the medial and lateral meniscus test of the left knee was within normal limits; gross examination of the joints and the muscle was within normal limits.  

The Veteran was diagnosed with degenerative joint disease of the bilateral knee, without change in the diagnosis, and with subjective pain in both knees and objective abnormal examination with history of arthroscopic surgery.  

A VA MRI of the knees report, dated in June 2006, revealed normal results for both knees, without abnormal signal in the menisci to suggest significant degeneration or a tear, without joint effusion or bone bruise, and with normal cruciate and collateral ligaments, without evidence of ligament or meniscal tear in the left knee.  

Notably in August 2006, the RO was assigned a temporary total rating, effective from July 25, 2005 to January 31, 2006, based on surgical or other treatment necessitating convalescence, and an evaluation of 10 percent was assigned beginning on February 1, 2006.  

An October 2006 QTC examination report reflected observations of tenderness, abnormal movement and guarding of movement, along with "locking" pain, and range of motion testing to 65 degrees flexion without pain and 60 degrees flexion with pain, and to 0 degrees extension with and without pain.  

The examiner noted that the joint function was additionally limited by pain, fatigue, weakness, lack of endurance, incoordination, and pain following repetitive use.  Further, the medial and lateral meniscus test, the medial and lateral collateral ligaments stability test, and the anterior and posterior cruciate ligaments stability test were within normal limits.  

The Veteran was diagnosed with degenerative joint disease, residuals retropatellar pain syndrome, left knee strain.  

A QTC examination report, dated in September 2007, showed findings of left knee tenderness, and while joint function was found to be additionally limited due to pain, the full extent of the Veteran's functional loss due to pain or other factors limiting daily life was not clear.  

The examiner observed that there was tenderness, but no edema, effusion, weakness, redness, heat, guarding of movement and subluxation, or locking pain, genu recurvatum or crepitus present in the left knee.  Range of motion testing included flexion limited to 50 degrees, without pain, and 49 degrees, with pain, and normal extension.  

A private MRI report, dated in May 2008, revealed findings of small focal partial thickness cartilage defect along the weight bearing medial femoral condyle consistent with a focus of chondromalacia.  No acute intra-articular derangement was demonstrated, and the examination was determined to be otherwise unremarkable.  

The Veteran underwent a VA examination in December 2009.  He described his symptoms as progressively worsening and indicated that the pain was constant and throbbing, alternating from the top of the knee on the sides and behind the knee, and preventing him from being able to sleep well.  He endorsed symptoms of giving way, instability, pain, stiffness, weakness and decreased speed of joint motion, but denied having any deformity, episodes of dislocation or subluxation, locking episodes, effusion or flare-ups of joint disease.  

The examiner noted that the Veteran was able to stand for 15 to 30 minutes and walk for a quarter of a mile.  The examiner observed that the Veteran had intermittent but frequent use of a cane and brace and added that back pain was a contributing factor in standing and walking limitations.  

On examination, the Veteran's gait was observed to show a limp on the right, without other evidence of abnormal weight baring, loss of a bone or part of a bone, or inflammatory arthritis.  

The range of motion testing results were reported as being those of flexion from 0 to 90 degrees and extension to 0 degrees with objective evidence of pain with active motion on the left side.  The examiner noted that there was objective evidence of pain following repetitive motion, and additional limitations after three repetitions of range of motion, due to pain.  

The range of motion testing after repetitive motion was that of flexion to 85 degrees and extension limited to 5 degrees.  There was no joint ankylosis found, and accompanying diagnostic testing, dated in November 2009, revealed no displaced fracture, dislocation, abnormal periarticular soft tissue calcifications or substantial changes of erosive or degenerative arthritis or other osseous abnormality.  

The examiner noted that the Veteran had been previously employed as a correction officer, but was let go because of recertification requirements and because a physician advised him not to return to work because he could not walk.  The Veteran was diagnosed with chondromalacia left knee and with degenerative joint disease not seen on X-ray study.  

The examiner indicated that the left knee disability impacted on the Veteran's occupational activities by decreasing his mobility, causing problems with lifting and carrying, decreasing strength, and causing pain.  The examiner observed that the Veteran's usual activities were affected by his left knee disability on a "moderate" to "prevents" level.  

Based on the foregoing, the Board concludes that an evaluation of 20 percent for the service-connected left knee disability is assignable in this case.  

The evidence of record shows that the Veteran's right knee flexion was not limited to less than 45 degrees and extension was not limited to less than 5 degrees, even when considering pain on repetitive motion.  

The Board is aware of the findings of small focal partial thickness cartilage defect, degenerative joint disease, giving way, stiffness, pain and decreased joint motion and finds the service-connected disability picture more closely resembles that of a dislocated semilunar cartilage with frequent episodes of increased symptomatology under Diagnostic Code 5258.  



However, findings of ankylosis, recurrent subluxation or lateral instability or marked overall knee disability are not shown.  

Hence, on this record, the Veteran's overall left knee manifestations as rated at 20 percent based on cartilage damage with frequent symptoms is highest rating assignable under applicable schedular criteria.   

The Board has specifically considered the guidance of DeLuca, in order to determine whether an increased evaluation for the left knee disability may be warranted.  

While recognizing that the Veteran complains of pain, weakness and incoordination and flare-ups following prolonged use, findings of a functional loss due to pain manifested by flexion restricted to or even approaching 10 degrees or extension restricted to at least 10 degrees are not demonstrated so as to support that assignment of a rating in excess of 20 percent .  

Therefore, the Board holds that additional evaluation in consideration of DeLuca and applicable VA code provisions is not warranted.  See also 38 C.F.R. § 4.7.  

The Board notes that due consideration has been given to the assignment of separate ratings for separate and distinct symptomatology of the Veteran's service-connected left knee disability; however, the record does not support assigning separate ratings for additional symptoms associated with his left knee disability.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

Finally, the Board has considered whether "staged" ratings are appropriate for any of the claims on appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The record does not support assigning different percentage ratings for any of the service-connected disabilities on appeal during the period of the appeal.  

The above determinations are based upon consideration of the applicable schedular criteria.  However, neither the service-connected left knee condition, nor the hearing loss is productive of an unusual disability picture that would render the application of established rating standards impractical in this case. 

As such, the Board is not required to remand this matter to the RO for referral actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extraschedular evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  


ORDER

An increased rating in excess of 10 percent for the service-connected bilateral hearing loss is denied.  

An increased rating of 20 percent, but not higher for the service-connected left knee disability is granted, subject to the regulations controlling disbursement of VA monetary benefits.  


REMAND

Under Rice v. Shinseki, 22. Vet. App. 447 (2009), the Board must remand an increased rating issue if the Veteran, or the evidence of record, raises the issue of unemployability due to service-connected disabilities.  

During his December 2009 VA joints examination, the Veteran indicated that he was currently unemployed and had been so for the past 2 to 5 years.  He reported that he was let go because of recertification, and his license was revoked.  Moreover, he could not go back to work because he was advised by a doctor not to walk on concrete because of his knee and back problems.  

The examiner indicated that the left knee disability had significant effects on usual occupation, including decreased mobility, problems with lifting and carrying, decreased strength in the lower extremity, and pain, causing increased absenteeism.  Specifically, the examiner noted that the Veteran had to miss work several times over the years for 2 to 3 days at a time due to his left knee disability.  

Further, in a March 2010 VA audiology examination, the examiner opined that with the Veteran's current degree of hearing loss in his left ear, the Veteran would experience a great deal of difficulty understanding conversational speech if he was not in a very quiet listening environment.  

The examiner indicated that binaural hearing was required for optimal speech recognition, and because the Veteran had an asymmetrical hearing loss, he would always be at a disadvantage for hearing, especially if the speaker is on his left side or if background noise was present.  

The examiner concluded that this would cause problems communicating with co-workers, supervisors, customers and clients and determined that the Veteran's hearing loss had significant effects on his occupation, to include poor social interactions, difficulty following instructions and hearing difficulty.  

Accordingly, this remaining matter is REMANDED for the following action:

1.  The Veteran should be furnished with a notice letter addressing the type of evidence needed to substantiate a claim for a TDIU rating and the relative duties of VA and the claimant in obtaining such evidence.  This letter should also set forth VA's practices in assigning disability ratings and effective dates for those ratings.  

2.  Following completion of any indicated development, the RO should adjudicate the issue of a TDIU rating by reason of service-connected disability in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO issue to the Veteran and his representative a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


